Perlin, C. J. This is an action to recover the value of a coat which Claimant lost during the course of an interinstitutional transfer on January 11, 1975 from the Fox Valley Work Release Center to the Joliet Correctional Center. Claimant has moved for summary judgment to which Respondent has not objected. In support of his motion, Claimant has submitted a report of the Department of Corrections Administrative Review Board which admits that Claimant’s coat was lost through the negligence of employees of the Department of Corrections and establishes the value of his coat at $99.75. On consideration thereof, Claimant’s motion for summary judgment is hereby granted, and Claimant is awarded the sum of Ninety-Nine and 75/100 Dollars ($99.75).